Citation Nr: 0621683	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-16 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.

2.  Entitlement to service connection for hearing loss of the 
left ear.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a right shoulder 
disability.

5.  Entitlement to service connection for a neck disability.

6.  Entitlement to service connection for a back disability.

7.  Entitlement to service connection for residuals of a 
concussion or head trauma.

8.  Entitlement to service connection for residuals of left 
ankle sprain.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to June 
1987, May 1988 to January 1992, and March 1995 to May 2000. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision in October 2002 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied entitlement to service 
connection for a right shoulder disability, a neck 
disability, a back disability, and a concussion.  

This matter also arises from a February 2003 rating decision 
that denied entitlement to service connection for bilateral 
hearing loss, tinnitus, and residuals of left ankle sprain.  

The veteran presented testimony at a personal hearing in May 
2006 before the undersigned Veterans Law Judge.  A copy of 
the hearing transcript was attached to the claims file.

The issues of entitlement to service connection for hearing 
loss of the right ear, tinnitus, residuals of left ankle 
sprain, a right shoulder disability, a neck disability, and a 
back disability, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.

At the May 2006 hearing the veteran presented testimony on a 
right ankle disorder that he believed was related to service.  
This issue had been previously denied in a September 1992 
rating decision.  The veteran's testimony raises a claim of 
entitlement to service connection for a right ankle disorder 
and is referred to the agency of original jurisdiction for 
appropriate development.  


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that, regarding left ear 
hearing loss, the veteran has demonstrated that the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater, or that auditory 
thresholds for at least three of the frequencies are 26 
decibels or more, or that speech recognition scores are less 
than 94 percent.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has 
residuals of a concussion or head trauma with onset in 
service or that preexisted service and were permanently 
worsened therein.  


CONCLUSIONS OF LAW

1.  Hearing loss of the left ear was not incurred in or 
aggravated by service, nor may an organic disease of the 
nervous system (sensorineural hearing loss) be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2005).

2.  Residuals of a concussion or head trauma were not 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110, 1131, 5103, 5103A, 5107(a) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2001, February 2005, 
and April 2006; rating decisions in October 2002, February 
2003, and March 2004; a statement of the case in March 2004; 
and a supplemental statement of the case in December 2004.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As 
the Board concludes below that the preponderance of the 
evidence is against the appellant's claims for service 
connection for hearing loss of the left ear and for residuals 
of concussion and head trauma, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  Thus, VA has satisfied its duty 
to notify the appellant and had satisfied that duty prior to 
the final adjudication in a supplemental statement of the 
case issued in October 2005.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

II.  Pertinent legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service. See 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

III.  Hearing loss of the left ear

The veteran has claimed that during service he was exposed to 
loud noise from generator equipment and aircraft.  The 
veteran asserts that he has bilateral hearing loss as the 
result of exposure to acoustic trauma in service.  He has not 
been issued any hearing aids by VA or any private doctor.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even though disabling hearing loss is not 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley, supra (citing CURRENT MEDICAL DIAGNOSIS & 
TREATMENT, Stephen A. Schroeder, et. al., eds., at 110-11 
(1988)).  See also 38 C.F.R. § 3.385.

Although the veteran states that he has difficulty hearing, 
the audiometric test results must meet the regulatory 
requirements for establishing a disability.  Then, if a 
current disability by VA criteria of bilateral hearing loss 
exists, there must be a determination of a relationship 
between that disability and an injury or disease incurred in 
service, or some other manifestation of the disability in 
service.  See 38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. 
App. 155 (1993).  

At examinations in service the veteran consistently denied 
having or having had ear trouble or hearing loss.  At a 
reference audiogram in March 1995 following exposure in noise 
duties, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
15
25
10
10

It was noted that the veteran was routinely exposed to 
hazardous noise.

An audiogram performed in July 1995 found no significant 
threshold shift when compared with the reference audiogram.  
At an audiological evaluation in July 1997, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
15
20
5
10

The veteran has written that he did not have a separation 
examination as he had a hardship discharge and the Army could 
not accommodate a discharge physical on such short notice.  

At a VA audiological examination in November 2002, the 
veteran felt that he had some hearing loss with the left ear 
worse than the right.  The veteran had worked on generators 
and as a parachute rigger in service.  He spent most of his 
time on the flight line or flying.  At training maneuvers, at 
least once a year, he had been exposed to tanks, artillery 
blasts and aircraft noise.  He also reported exposure to loud 
trucks in addition to the generators.  He had utilized ear 
protection.  He denied having been exposed to civilian noise 
or occupational noise.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
10
20
20
10
15

Speech audiometry revealed speech recognition ability of 96 
percent in the left ear.

The test results show hearing within normal limits 250 Hz 
through 8000 Hz with normal tympanic membrane movement with 
acoustic stapedial reflexes present at 500 Hz through 2000 
Hz.  Speech recognition was excellent.  The examining 
audiologist opined that based on the hearing test, she could 
not see evidence of acoustic trauma with the veteran's 
hearing.  It was within normal limits hearing.  

The veteran believes that he has sensorineural hearing loss 
of the left ear related to service.  While the veteran is 
certainly capable of providing evidence of symptomatology, a 
layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the degree of disability 
produced by the symptoms or the condition causing the 
symptoms.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board notes that, although the veteran is not competent 
to render a medical opinion or formulate an etiology of his 
current hearing loss, he is competent to present evidence of 
noise exposure.  See Collette v. Brown, 82 F.3d 389 (1996).  
We have no reason to doubt his assertions as to noise 
exposure in service.  

The audiological evaluations in service, however, do not show 
a hearing loss of the left ear that is recognized as a 
disability under the provisions of 38 C.F.R. § 3.385.  The 
Board notes that organic diseases of the nervous system, to 
include sensorineural hearing loss, are entitled to 
presumptive service connection if manifest to a compensable 
degree within one year of discharge.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  There is no post-
service evidence of record in this case showing sensorineural 
hearing loss of the left ear to a compensable degree during 
the first post-service year.

Further, his current level of hearing in the left ear is not 
disabling for VA purposes.  The VA audiometric testing of 
record in November 2002 fails to show a hearing loss in the 
left ear that is recognized as a disability under the 
provisions of 38 C.F.R. § 3.385.  Here, the level of hearing 
acuity demonstrated by the veteran is dispositive.  It is not 
considered disabling for VA benefit purposes, and service 
connection is precluded.  The veteran's claim for service 
connection under the provisions of 38 C.F.R. § 3.385 is 
legally insufficient because the evidence does not show the 
presence of hearing loss in the left ear that constitutes a 
disability for VA purposes.  Congress has specifically 
limited entitlement to service-connected benefits to cases 
where there is a current disability.  "In the absence of 
proof of a present disability, there can be no valid claim."  
Brammer v. Derwwinski, 3 Vet. App. 223, 225 (1992).  
Therefore, service connection for left ear hearing loss is 
denied because the preponderance of the evidence shows that 
there is no current disability of left ear hearing loss.

IV.  Residuals of a concussion or head trauma

The veteran contends that he suffered concussions in service 
when landing from parachute jumps.  He was usually seen by 
the medics in an ambulance covering the jump and no paperwork 
was sent to his medical records.  Although at times, he had 
been seen in an emergency room, the report never made it into 
his records.  The veteran claims that he has severe 
headaches, nausea, vomiting, dizziness, and blurry vision 
from a concussion suffered in service.  The veteran testified 
at the hearing that he got hit on the head on many jumps but 
on a particular jump in 1998, he landed and hit his head real 
hard.  He blacked out for a little bit of time, threw up, and 
was disoriented and dizzy.  He was looked at by a medic in 
the drop zone who observed him for an hour or so and then 
kept on going.  

The veteran testified that he sometimes has blurry vision, 
vertigo, sleep impairment, and memory loss which he felt was 
related to the incident when he hit his head.  He claimed 
that a doctor had told him that these symptoms were symptoms 
of brain trauma.  The veteran recalled that a test had been 
done but the doctor had told him that nothing abnormal had 
been found.  He still had the symptoms.  

Service medical records are negative for any complaints, 
findings, or diagnoses of head trauma or concussion.  The 
veteran had been in a motor vehicle accident in 1989 but 
there was no evidence of concussion or subjective complaints.  
Therefore, incurrence of head trauma or concussion, either 
due to parachute jumping or a motor vehicle accident, in 
service is not factually shown.  

When the veteran filed a claim in 1992 for residuals of the 
motor vehicle accident, he did not include head trauma.  

At a VA neurological examination in September 2002, the 
veteran reported having been involved in a motor vehicle 
accident and suffered injuries but no loss of consciousness 
or seizure.  No clinical findings or diagnosis of residuals 
of head trauma was recorded.  At a VA audio examination in 
November 2002 he denied having vertigo or dizziness.

VA outpatient treatment records show that in January 2004 the 
veteran complained of possible migraine type headache.  He 
was seen in March 2004 for a follow-up evaluation status post 
episodes of headaches with characteristics of migraine 
without prior history of migraine, and no recurrence of 
headaches.  In March 2004, a magnetic resonance imaging (MRI) 
test of the brain and magnetic resonance angiography (MRA) 
test of the head were normal.  The veteran was seen in March 
2005 for a traumatic injury to his right eye.  At that time, 
there were no complaints or findings of blurry vision in 
either eye.  

The Board has carefully considered the veteran's contentions.  
He is competent, as a layman, to report that as to which he 
has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  He is not, however, competent to offer his 
medical opinion as to cause or etiology of the claimed 
disability, as there is no evidence of record that the 
veteran has specialized medical knowledge.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opinion on matter requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  His 
statements therefore are not competent medical evidence of a 
nexus (that is, a causal link) between claimed residuals of a 
concussion or head trauma and active service, or claimed 
continuity of symptomatology demonstrated after service.  

After review of the record, the Board finds that the evidence 
of record demonstrates that the veteran has no current 
diagnosis of residuals of a concussion or head trauma.  
Although post service the veteran had complained of 
headaches, after several months, he reported there was no 
recurrence of headaches.  Clinical testing of his brain and 
head was normal.  The existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110, 1131 (West 2002).  See Degmetich v. 
Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  There is no 
competent medical evidence of current residuals of a 
concussion or head trauma.  In the absence of proof of a 
present disability there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

Based upon review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
entitlement to service connection for claimed residuals of a 
concussion or head trauma.  There is no competent medical 
evidence that the appellant currently has residuals of a 
concussion or head trauma which has been linked to service or 
to a service-connected disability.  No probative, competent 
medical evidence exists of a relationship between any 
currently claimed residuals of a concussion or head trauma 
and any alleged continuity of symptomatology since separation 
from service.  See Savage, supra.  In reaching this decision, 
the Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 
Gilbert v. Derwinski, supra.  Accordingly, the claim for 
service connection for residuals of a concussion or head 
trauma must be denied.


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.

Entitlement to service connection for residuals of a 
concussion or head trauma is denied.  


REMAND

The veteran claims that he was exposed to acoustic trauma in 
service and as a result, suffers hearing loss of the right 
ear.  Although the examining audiologist at the November 2002 
examination noted that speech recognition was excellent 
bilaterally and that his hearing was within normal limits, 
speech audiometry using Maryland CNC word lists revealed 
speech recognition ability of 92 percent in the right ear.  
Under the provisions of 38 C.F.R. § 3.385, a speech 
recognition score less than 94 percent using the Maryland CNC 
Test is considered a disability for the purposes of applying 
the laws administered by VA.  Therefore, his current level of 
hearing in the right ear is considered disabling for VA 
purposes under 38 C.F.R. § 3.385.  If a current disability by 
VA criteria of hearing loss of the right ear exists, there 
must be a determination of a relationship between that 
disability and an injury or disease incurred in service, or 
some other manifestation of the disability in service.  See 
38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. App. 155 (1993).  

The veteran also claims that he started to have tinnitus 
while in service due to exposure to loud noise and it has 
continued since that time.  At a VA audio examination in 
November 2002, the veteran reported binaural constant 
tinnitus, described as a high pitched ring that sometimes 
changed to a cricket sound and was loud.  He reported that it 
began while he was in the service.  The evidence of record 
shows routine exposure to hazardous noise in service.  A 
medical opinion regarding whether there is a link between the 
veteran's current claimed tinnitus and service is needed 
prior to appellate review.  38 C.F.R. § 3.159(c)(4) (2005).  

The veteran also seeks entitlement to service connection for 
a right shoulder disability, a neck disability, a back 
disability, and residuals of left ankle sprain.  He contends 
that these disabilities are due to the 75 logged parachute 
jumps and approximately 40 more jumps that were not logged 
that he performed in service.  According to his DD Form 214, 
he received a parachutist badge, a master parachutist badge, 
and several additional parachutist badges.  He had not sought 
treatment in service.  

Post service medical records show current disabilities.  At a 
November 2002 VA examination, clinical findings showed mild 
left ankle instability with crepitus on inversion.  The 
impression was mild ankle instability without evidence of 
degenerative arthritis.  VA treatment records show treatment 
for low back disabilities.  In addition, a private 
chiropractor wrote that due to trauma the veteran had 
sustained injuries to his cervical and lumbar spine and the 
nerve root compression in the cervical spine hindered the use 
of the veteran's shoulder girdle.  A medical examination and 
medical opinion is necessary to decide these claims.  
38 C.F.R. § 3.159(c)(4) (2005).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for appropriate 
VA examinations to determine the nature 
and etiology of hearing loss of the right 
ear and tinnitus.  The claims folder, to 
include a copy of this Remand, should be 
made available to the examiner for review 
in conjunction with the examination.

a.  The examiner should provide an 
opinion as to whether is it at least as 
likely as not (50 percent or greater 
probability) that any current hearing 
impairment of the right ear is related 
to acoustic trauma in service.

b.  If an examiner diagnoses tinnitus, 
the examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent or greater 
probability) that tinnitus is related 
to a disease or injury in service 
including exposure to acoustic trauma 
in service.

2.  Schedule the veteran for appropriate 
VA examinations to determine the nature 
and etiology of any low back, cervical 
spine, right shoulder and left ankle 
disorders.  Provide the claims folder to 
the examiner and the report of examination 
should note review of the claims folder.  
The examiner should address each current 
low back, cervical spine, right shoulder 
and left ankle disorder shown and provide 
an opinion for each disorder as to whether 
it is at least as likely as not (50 
percent or greater probability) related to 
service, any symptoms shown in service, or 
to parachute jumps in service; or pre-
existed service and was aggravated 
therein.  

3.  Then, readjudicate the veteran's 
claims.  If any benefit sought on appeal 
remains denied, provide the veteran with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


